Citation Nr: 1518969	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  11-32 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  The case was subsequently transferred to the RO in Roanoke, Virginia.

The Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2015.  The transcript of that hearing is on file.


FINDINGS OF FACT

1.  Bilateral hearing loss disability has not been shown to have onset in service, or to be manifested to a compensable degree within one year from separation, or to be aggravated by service-connected disability, or to be otherwise related to service.

2.  Tinnitus has not been shown to have onset in service, or to be aggravated by service-connected disability, or to be otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard letter sent to the Veteran in February 2012 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  

The Veteran was provided VA medical examinations for his claimed bilateral hearing loss disability and tinnitus in September and November 2009.  The examinations are sufficient evidence for deciding the service connection claims.  The reports are adequate because they are consistent with and based upon consideration of the Veteran's prior medical history, they describe the claimed symptomatology in sufficient detail so that the Board's evaluation is a fully informed one, and they contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Service Connection Claim

Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).

With audiological examinations, the threshold for normal hearing is from zero decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, unless hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  

Some chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, are presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); see also Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is available for sensorineural hearing loss and tinnitus as an organic disease of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015).

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected disability.   38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence and Analysis

In the Veteran's May 2009 application for disability benefits, claiming service connection for tinnitus and hearing loss, the Veteran reported that these disorders began in 1968.

The Veteran's DD Form 214 and other service personnel records reflect a military occupational specialty of combat engineer.  He served in Vietnam from August 1966 to August 1967, with principle duty assignments of pioneer and combat construction specialist.  He received the Vietnam Campaign Medal and was involved in the Vietnam Counter Offensive Phase II Campaign.  Awards included 1st Class Gunner (M-60); Marksman (Rifle M-16); and Sharpshooter (Rifle M-14).  The foregoing is consistent with some extent of loud military noise exposure in service.

Service treatment records show that at the time of his January 1966 pre-induction  examination the Veteran reported that he did not have any problems with his ears, and he made no report of having any hearing loss.  On examination, evaluation of the ears and drums was normal, and the Veteran underwent audiometric evaluation.  Audiology testing recorded the following test findings after conversion to International Standards Organization (ISO) units:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
10
10
10
5

LEFT
35
15
10
10
5


At the Veteran's December 1967 separation examination, he reported that he had no ear trouble or hearing loss.  On examination, the evaluation for ears and drums was normal.  Audiology testing recorded the following test findings in ISO units:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
15
15

15

LEFT
15
15
15

15


The remainder of the service treatment records show no indication of any ear or auditory problems including hearing loss or tinnitus.

Private treatment records include a January 2008 new patient consultation for hearing loss complaints.  The Veteran reported having hearing problems that began several years before, which had occurred gradually since.  The Veteran reported he had a history of noise exposure from military service and loud machinery; he reported he worked in a cigarette factory for 20 years, and did not have to wear hearing protection until the end.  The Veteran reported that he was a veteran in the Army.  The Veteran reported he had been having a high pitch ringing for years.  He had no dizziness or drainage.  

On review of systems, ENT evaluation was positive for hearing loss and ringing.  The report contains findings that a bilateral audiogram revealed moderate to moderate severe sensorineural hearing loss, and contains an impression of sensorineural hearing loss.  Review of the January 2008 audiogram clearly shows graphic findings constituting a bilateral hearing loss disability as defined under 38 C.F.R. § 3.385.

Private treatment records include an April 2010 consultation for hearing loss complaints.  The Veteran reported having hearing problems that began several years before and had occurred gradually.  The Veteran reported he had a history of noise exposure from military service.  On review of systems, ENT evaluation was positive for hearing loss and ringing.  

The report noted that an audiogram of the right ear revealed mild to moderate, moderate to severe, sensorineural hearing loss, speech discrimination at 84 percent; and mild to moderate, moderate to severe, sensorineural hearing loss, speech discrimination at 88 percent.  Review of the April 2010 audiogram clearly shows graphic findings constituting a bilateral hearing loss disability as defined under 38 C.F.R. § 3.385.

The report of a September 2009 VA examination records the following history provided by the Veteran.  The Veteran served as a combat engineer with combat service in Vietnam.  Following separation from service, he worked at a cigarette factory with a positive history of occupational noise exposure.  He generally wore hearing protection at work.  He denied any significant recreational noise exposure.  The Veteran reported complaints of tinnitus, bilaterally, which was longstanding and constant.  Audiology testing recorded the following findings in ISO units:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
40
45
55
65
94
LEFT
15
40
35
65
65
94

These audiology findings meet VA criteria for the bilateral impaired hearing loss to be considered a bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  The examiner opined that tinnitus is as likely as not a symptom associated with the hearing loss.  The report indicated that an opinion was not possible because the Veteran's claims file records were not available for review.

A November 2009 examination report shows that the examiner from the earlier September 2009 VA examination reviewed the claim file and provided an opinion regarding the etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  After review, the examiner noted the following pertinent findings.  He was unable to locate any documentation of hearing loss or complaint of hearing loss or tinnitus during active military service or at the time of separation.  The examiner noted that at the time of separation, the Veteran denied having any related ear problems and on examination hearing levels were within normal limits for the frequencies tested.  

The examiner further noted findings that there was no evidence of chronicity or continuity of care regarding hearing loss or tinnitus during the first four decades following separation; and the Veteran's civilian occupational history was positive for significant noise exposure.  The examiner stated that he was unable to locate any medical evidence in the claims file that would support a conclusion that the hearing loss and subsequent tinnitus are attributable to military service.  Based on all of these factors, the examiner opined that it is less likely as not (less than 50 percent probability) that the hearing loss and subsequent tinnitus are caused by or the result of noise exposure during service.

Review of a November 2013 private treatment record audiogram clearly shows graphic findings constituting a bilateral hearing loss disability as defined under 38 C.F.R. § 3.385.

The evidence shows that the Veteran has bilateral hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  There is also a diagnosis of tinnitus, which medical professionals have linked etiologically to the Veteran's bilateral hearing loss.  The record also reflects that the Veteran was exposed to some extent of military related noise associated with his military occupational specialty during service.

The Veteran's right and left ear hearing was within normal limits at each of the audiology evaluations during service.  As reflected in the two sets of audiology findings during service discussed above, there is no indication that the Veteran's right or left ear hearing acuity significantly worsened during service so as to suggest an etiology related to service.  Also there is no evidence in service of any hearing loss or tinnitus complaints in service.  Moreover, there is no evidence showing that within one year after discharge, the right or left ear hearing acuity was productive of impaired hearing meeting VA criteria to be considered a hearing loss disability and manifest to a degree of ten percent or more.  Nor was there evidence of manifestations of tinnitus to a compensable degree.  See 38 C.F.R. §§ 3.307, 3.309.  

With respect to the Veteran's lay testimony (particularly on his 2009 application for benefits) that his hearing loss and tinnitus symptoms began in 1968, the Veteran is competent to attest to symptoms of difficulty hearing and ringing in the ears. However, the Board finds the Veteran's lay testimony as to onset of symptoms in 1968 to not be credible because these statements are directly contradicted by the history the Veteran gave to private examiners in 2008 and 2010 when he reported that his hearing loss and tinnitus problems began "several years before."  As the lay statements regarding his hearing loss and tinnitus symptoms beginning in 2008 are not credible, they have no probative value.

There are no opinions or other evidence to suggest that a current left or right hearing loss disability or tinnitus is proximately due to or the result of any service-connected disability or was aggravated by such.  See 38 C.F.R. § 3.310(a).  The only service-connected disabilities are posttraumatic stress disorder; prostate cancer, status post brachytherapy; and erectile dysfunction.  There is no claim or competent evidence that any of these conditions have caused or aggravated any bilateral hearing loss or tinnitus. 

The clinical record shows no continuity of right or left ear hearing loss symptoms after service associated with a present bilateral hearing loss disability.  The first clinical evidence of any hearing loss disability or tinnitus is not shown until the January 2008 new patient consultation, when an audiogram showed findings meeting criteria for a bilateral hearing loss disability under 38 C.F.R. § 3.385, and the Veteran reported having tinnitus/hearing loss symptoms for only several years.
 
The opinion of the September 2009 VA examiner was that the Veteran's current diagnosis of bilateral hearing loss disability and tinnitus both are not likely caused by or a result of his active duty service for the reasons discussed above; including: that hearing levels were within normal limits for the frequencies tested at the time of separation and the Veteran denied having any related ear problems; that there was no evidence of chronicity or continuity of care regarding hearing loss or tinnitus until many years later; and that the Veteran's civilian occupational history was positive for significant noise exposure.

This opinion is probative as there are no other opinions on this matter and the opinion is consistent with the remainder of the medical evidence on file, to include the Veteran's reports to private examiners in 2008 and 2010 that his symptoms had only began several years prior.

The Veteran testified at his March 2015 hearing that in his role of combat engineer and being close to combat, he was exposed to loud mortar and rifle fire noise during service in Vietnam.  He testified that after service he wore ear protection when needed in his post service occupations, and that he did not seek treatment earlier for financial reasons that he could not afford treatment.  The Veteran stated in his claim for service connection and testified at his hearing that his hearing loss and tinnitus began in 1968.  

However, at the time of the Veteran's separation examination in December 1967, he reported he had no ear problems or hearing loss, and the evaluation at that time showed that hearing was within normal limits.  Further, at the time of his January 2008 new patient consultation for hearing loss complaints, he reported a history of noise exposure from both military service and loud machinery (civilian post-service noise); and he reported that his hearing problems began only "several years" before, which is far different than right after service in 1968.  

On review of the evidence overall, the Board determines that while the Veteran believes that he has a bilateral hearing loss disability and tinnitus with an etiology related to his military service, he is not shown to be other than a lay person.  As a lay person, he has no competence to provide a medical opinion on this medically complex matter concerning the diagnosis and etiology of such conditions.  


The preponderance of the evidence is against the claims for service connection for bilateral hearing loss disability and tinnitus; there is no doubt to be resolved; and service connection is not warranted for either. 38 U.S.C.A. § 5107(b) .   


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


